Citation Nr: 0320047	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar myositis, degenerative joint disease of 
the lumbar spine from December 16, 1997 to June 13, 2002.  

4.  Entitlement to an evaluation in excess of 40 percent for 
lumbar myositis, degenerative joint disease of the lumbar 
spine from June 14, 2002.  

5.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

7.  Entitlement to an initial compensable evaluation for 
scars of the posterior aspect of the left elbow and right 
upper back.  


8.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left wrist, history of left 
wrist fracture.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946, from August 1950 to August 1952 and from July 1967 to 
September 1969.  He received a Bronze Star and a Purple 
Heart.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, in which service connection was 
granted for lumbar myositis, degenerative joint disease of 
the lumbar spine, left ear hearing loss, tinnitus, scars of 
the posterior aspect of the left elbow and right upper back 
and osteoarthritis of the left wrist, history of left wrist 
fracture.  The veteran is appealing the initial evaluations 
for these disabilities.  In the same rating decision the RO 
denied service connection for post traumatic stress disorder 
(PTSD) and a cervical spine disorder.  

The issue of entitlement to service connection for PTSD will 
be addressed in a later decision.  

FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran currently has a cervical spine disorder.  

2.  From December 16, 1997 to June 13, 2002 lumbar myositis, 
degenerative joint disease of the lumbar spine was manifested 
by forward flexion of 70 degrees, extension of 25 degrees, 
and right and left lateral flexion and rotation of 35 degrees 
without painful motion.  

3.  The 40 percent evaluation from June 14, 2002, is the 
maximum evaluation for limitation of lumbar spine motion 
under Diagnostic Code 5292 and the veteran's lumbar 
disability is not productive of pronounced intervertebral 
disc syndrome.  

4.  The service-connected left ear hearing loss is manifested 
by an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 32.5 to 36.25 decibels and speech 
discrimination ability of 94 to 96 percent.  

5.  The veteran's tinnitus is described as a high frequency, 
high intensity variable pitch sound that interfered with 
sleeping and communication and that made him irritable and 
nervous.  

6.  Scars of the posterior aspect of the left elbow and right 
upper back are well-healed.  

7.  The initial 10 percent assigned for osteoarthritis of the 
left wrist, history of left wrist fracture, is the maximum 
evaluation for limitation of motion of the wrist and 
ankylosis has not been shown.  




CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.655(b) (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbar myositis, degenerative joint disease of 
the lumbar spine from December 16, 1997 to June 13, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, 4.71a, 
Diagnostic Code 5292 (2002).  

3.  The criteria for an evaluation in excess of 40 percent 
for lumbar myositis, degenerative joint disease of the lumbar 
spine from June 14, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, Part 4, 4.71a, Diagnostic Code 5292 (2002).  

4.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, Part 4, 4.85, 4.86, Diagnostic Code 6100 
(2002).

5.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, Part 4, 4.85, 4.87, Diagnostic Code 6260 (2002).  

6.  The criteria for an initial compensable evaluation for 
scars of the posterior aspect of the left elbow and right 
upper back have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, Part 4, 4.31, 4.118, Diagnostic Code 7805 (effective 
prior to August 30, 2002); 38 C.F.R. § 4.31, 4.118, 
Diagnostic Codes 7805 (effective on August 30, 2002).  

7.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the left wrist, history of left 
wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, Part 4, 4.71a, Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2002 RO letters, as well as the September 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in February 1998, June 2002, and July 2002.  See 
38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

I.  Service Connection for A Cervical Spine Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of any cervical spine disorder.  
Post service medical records do not show complaints, 
findings, treatments, or diagnoses of any cervical spine 
disorder.  The veteran did not report any cervical spine 
symptomatology at the February 1998 or June 2002 VA 
examinations.  He failed to report for the August 2002 VA 
examination.  When a claimant, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  

So inasmuch as there is no medical evidence of record 
confirming the veteran actually currently has a cervical 
spine disorder, his claim for service connection must be 
denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .")  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

II.  Initial Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

A.  Lumbar Myositis, Degenerative Joint Disease of the Lumbar 
Spine  

Service connection for lumbar myositis, degenerative joint 
disease of the lumbar spine was granted in a June 1998 rating 
decision.  An initial evaluation of 10 percent was assigned 
from December 16, 1997 to June 13, 2002.  In an August 2002 
rating decision the evaluation was increased to 40 percent 
effective June 14, 2002.  

The veteran's service connected lumbar myositis, degenerative 
joint disease of the lumbar spine has been rated under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine is 
assigned a 10 percent rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent rating.  Severe 
limitation of motion of the lumbar spine is assigned a 40 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2002).  

i.  Higher than 10 percent from December 16, 1997 to June 13, 
2002

The preponderance of the evidence is against a higher 
evaluation for the back disability from December 16, 1997 to 
June 13, 2002.  During the period under consideration, 
limitation of motion attributable to the service connected 
disability was no more than slight.  Specifically, at the 
February 1998 VA examination forward flexion was 70 degrees, 
extension was 25 degrees, and right and left lateral flexion 
and rotation were 35 degrees.  

At the February 1998 VA examination the veteran's gait cycle 
was normal.  There was no muscle atrophy.  In view of this, 
the Board finds that the 10 percent rating initially assigned 
for the veteran's lumbar myositis, degenerative joint disease 
of the lumbar spine contemplates any complaints of pain 
associated with his service-connected disability and 
compensates him for it.  See 38 C.F.R. §§ 4.40, 4.45; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 10-11 (1996).  

We have considered whether a higher evaluation could be 
assigned under the criteria for rating lumbosacral strain.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is warranted.  38 
C.F.R. § 4.71a; Diagnostic Code 5295 (2002).  The 
preponderance of the evidence is against a higher rating 
under this criterion, as pain on motion was not shown.  In 
particular, at the February 1998 VA examination there was no 
painful motion of the lumbar spine.  

There was also no evidence that the veteran suffered from 
moderate intervertebral disc syndrome, manifested by 
recurring attacks.  Neurologically, there was evidence of 
moderate lumbar paravetebral muscle spasm at the February 
1998 VA examination.  Ankle jerks were somewhat diminished 
and symmetrical.  There was moderate tenderness to palpation 
on the lumbar paravetebral muscles.  However, there was no 
objective evidence of weakness of the legs.  The veteran had 
a negative straight leg raising bilaterally.  Hence, an 
evaluation under Diagnostic Code 5293 for intervertebral disc 
syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

At the February 1998 VA examination there were no postural 
abnormalities of the back and no fixed deformities.  
Moreover, in the absence of evidence of, or disability 
comparable to, either fracture of a vertebra or ankylosis, 
there is no basis for assignment of a higher evaluation under 
Diagnostic Codes 5285, 5286 or 5289.  See 38 C.F.R. § 4.71a.  

After a careful review of the evidence of record, it is found 
that an initial evaluation in excess of 10 percent for the 
service connected lumbar myositis, degenerative joint disease 
of the lumbar spine is not warranted.  The evidence, when 
considered in its entirety, does not show that the veteran 
has suffered from moderate limitation of motion of the lumbar 
spine.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an initial evaluation in 
excess of 10 percent for lumbar myositis, degenerative joint 
disease of the lumbar spine, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ii.  Higher than 40 percent effective June 14, 2002

The 40 percent evaluation effective June 14, 2002 is the 
maximum schedular evaluation for limitation of motion of the 
lumbar spine and a higher evaluation is not available under 
Diagnostic Code 5292.  Where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

The Board has considered whether evaluation under other 
relevant diagnostic codes would afford the veteran a higher 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief is assigned a 40 
percent rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  

By regulatory amendment effective September 23, 2002, changes 
were made to the schedular criteria for evaluating 
intervertebral disc syndrome.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  

Under the criteria for intervertebral disc syndrome effective 
September 23, 2002, a 40 percent rating is warranted with 
medical evidence of incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past twelve months.  A 60 percent rating is 
warranted with medical evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(effective on September 23, 2002).  

At best there is evidence of severe intervertebral disc 
syndrome warranting a 40 percent evaluation under the old 
Diagnostic Code 5293.  The June 2002 VA examination report 
revealed that there were moderate spasms, tenderness to 
palpation in lumbar paravetebral muscles.  The musculature of 
the back was symmetric.  No atrophies of the lower 
extremities were identified.  Manual muscle test was normal.  
Deep tendon reflexes were somewhat diminished in the patellar 
and Achilles bilaterally.  Straight leg raising test and 
Lasegue test were negative.  Hence, a higher evaluation is 
not warranted under Diagnostic Code 5293.  

Moreover, in the absence of evidence of, or disability 
comparable to, either fracture of a vertebra or ankylosis, 
there is no basis for assignment of a higher evaluation under 
Diagnostic Codes 5285, 5286 or 5289.  See 38 C.F.R. § 4.71a.  

Finally, the Board has also considered the application of 38 
C.F.R. §§ 4.40 and 4.45 when rating this disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 10-11 (1996).  However, the DeLuca provisions are 
applicable to limitation of motion, and the veteran is 
already in receipt of the maximum evaluation for a limitation 
in range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's service connected 
lumbar myositis, degenerative joint disease of the lumbar 
spine is no higher than a 40 percent rating from June 14, 
2002.  As a state of equipoise of the positive evidence and 
the negative evidence does not exist, the benefit-of-the-
doubt doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), does not otherwise 
permit a favorable determination in this case.

B.  Left Ear Hearing Loss

Service connection for left ear hearing loss was granted in a 
June 1998 rating decision.  An initial noncompensable 
evaluation was assigned under Diagnostic Code 6100.  

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where compensation has 
been granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. § 3.383(a)(3).  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. § 4.85 (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2002).

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes that 
"assignment of disability ratings for hearing impairment are 
by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

The February 1998 VA audiogram evaluation provided pure tone 
threshold average at 1,000, 2,000, 3,000 and 4,000 hertz in 
the left ear was 32.5, speech discrimination was 94 percent, 
which, corresponds to I under 38 C.F.R. § 4.85, Table VI 
(2002).  Pure tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 Left Ear 20 25 40 45

The February 1999 VA audiogram evaluation provided pure tone 
threshold average at 1,000, 2,000, 3,000 and 4,000 hertz in 
the left ear was 32.5, speech discrimination was 94 percent, 
which, corresponds to I under 38 C.F.R. § 4.85, Table VI 
(2002).  Pure tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 Left Ear 20 25 40 45

The June 2002 VA audiogram evaluation provided pure tone 
threshold average at 1,000, 2,000, 3,000 and 4,000 hertz in 
the left ear was 36.25, speech discrimination was 96 percent, 
which, corresponds to I under 38 C.F.R. § 4.85, Table VI 
(2002).  Pure tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 Left Ear 20 35 45 45

In this case, the numeric designations produce a 0 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6100.  The above audiometric examination results do not meet 
the requirements for a compensable evaluation.  Although we 
have considered the veteran's contentions the most probative 
evidence of the degree of impairment are the audiometric 
examination results.  In view of the above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an initial compensable evaluation for left ear 
hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2002); Lendenmann, 3 Vet. App. at 349.  

D.  Tinnitus  

Service connection for tinnitus was granted in a June 1998 
rating decision.  An initial evaluation of 10 percent was 
assigned under Diagnostic Code 6260.  A 10 percent evaluation 
is warranted for tinnitus that is recurrent.  The maximum 
disability rating available is 10 percent.  See 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002).  Accordingly, an 
evaluation greater than 10 percent for the veteran's tinnitus 
is not warranted.  It is VA's policy that where tinnitus is 
to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
tinnitus is unilateral or bilateral in nature.  See generally 
67 Fed. Reg. 59,033 (Sept. 19, 2002). 

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  At the February 1998 VA examination the 
veteran described his tinnitus as a high intensity variable 
pitch sound that interfered with communication and that made 
him irritable.  At the June 2002 VA examination the veteran 
described his tinnitus as a high frequency, high intensity 
noise that interferes with sleeping and that made him feel 
nervous.  He has not alleged that his tinnitus has interfered 
with his employment, and there is otherwise no evidence 
suggesting that the disability has interfered with 
employment.  Moreover, there is no evidence that the tinnitus 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.  Scars of the Posterior Aspect of the Left Elbow and Right 
Upper Back  

Service connection for scars of the posterior aspect of the 
left elbow and right upper back was granted in a June 1998 
rating decision.  An initial noncompensable evaluation was 
assigned under Diagnostic Code 7805.  38 C.F.R. § 4.118.  A 
10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

With respect to the applicable law, during the pendency of 
this appeal, in August 2002, VA amended portions of 38 C.F.R. 
§ 4.118 the regulation governing ratings of the skin.  67 
Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  
Under Karnas, 1 Vet. App. 308, 313 (1991), the version of the 
regulation most favorable to the veteran applies unless 
Congress provides otherwise.  However, the amendment did not 
change the particular code that is applicable to the 
veteran's claim.  

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

At the February 1998 VA examination there was a 1 cm circular 
scar on the posterior aspect of the left elbow.  On the right 
upper back on the trapezius area there was a 3 cm long by 1 
mm wide scar.  Neither scar was tender.  Their texture was 
normal.  There was no underlying tissue loss.  There were no 
adhesions, ulcerations or breakdown of the skin.  There was 
no elevation or depression of the scars.  There was no 
inflammation, edema or keloid formation of the scar areas.  
The veteran had mild loss of color on the scar area.  The 
scars were not cosmetically disfiguring.  There was no 
limitation of function by the scar.  The diagnosis was right 
upper back and left elbow posterior aspect scars, healed.  

At the June 2002 VA examination the veteran had a 1 cm 
circular scar on the left posterior elbow and a 3cm by 1 cm 
scar on the right upper back.  Neither scar was tender to 
palpation and there was no adherence of either scar.  There 
was smooth texture of both scars.  There were no ulcerations 
or skin breakdown of either scar.  There was no elevation or 
depression of either scar.  There was no underlying tissue 
loss of either scar.  There was no edema, inflammation or 
acute inflammation of either scar.  Both scars were lighter 
than the surrounding skin.  No disfigurement was caused by 
either scar.  There was no limitation of function by either 
scar.  The diagnoses were left elbow posterior aspect well-
healed scar and right upper back well-healed scar.  

The above evidence demonstrates that the scars on the 
posterior aspect of the left elbow and right upper back do 
not limit function of the affected body parts.  In fact the 
diagnosis was that the scars were well healed.  Accordingly, 
a compensable rating is not warranted.  

E.  Osteoarthritis of the Left Wrist, History of Left Wrist 
Fracture  

Service connection for osteoarthritis of the left wrist, 
history of left wrist fracture, was granted in a June 1998 
rating decision.  An initial evaluation of 10 percent was 
assigned under Diagnostic Code 5215, for limitation of motion 
of the wrist.  This is the maximum schedular evaluation for 
limitation of motion of the either the major or minor wrist 
and a higher evaluation is not available under Diagnostic 
Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  
Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis, 6 
Vet. App. 426, 430 (1994).  

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  Diagnostic Codes 5214 
and 5216 through 5219 require ankylosis, which has not been 
demonstrated in this case.  

At the February 1998 VA examination range of motion of the 
left wrist was 65 degrees of dorsiflexion and flexion.  There 
was no painful motion of the wrist.  There was severe 
crepitation of the left wrist joint.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
tenderness, redness, heat, abnormal movement and guarding of 
movement of the wrist.  The veteran had mild weakness of the 
left handgrip muscle with a muscle strength graded 4/5.  The 
left wrist had limitation of motion but was functional and 
pain free.  The June 2002 VA examination there were no left 
wrist anatomical defects.  The veteran was able to open and 
close his hand completely.  He was able to touch the tips of 
median transverse fold with the tips of fingers #2, 3,4 and 
5.  The veteran had severe crepitation of the left wrist with 
range of motion and circumduction of the wrist.  He was able 
to touch the median transverse fold of his palm with the tips 
of his fingers.  Left wrist dorsiflexion was 52 degrees, 
palmar flexion was 41 degrees.  Manual muscle strength was 
4/5, wrist extension and flexion.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, at the February 1998 
VA examination the left wrist had limitation of motion but 
was functional and pain free.  At the June 2002 VA 
examination veteran had a weak hand grip 4/5.  Manual muscle 
strength of 4/5 of handgrip.  He was able to push, pull, and 
twist, but weakly.  The veteran was able to probe, light 
touch, and express himself with his left hand.  For these 
reasons, a higher evaluation is not warranted based on 38 
C.F.R. §§ 4.40, 4.45, or 4.59 (2002).

The Board finds that an initial evaluation in excess of 10 
percent for osteoarthritis of the left wrist, history of left 
wrist fracture, is not warranted.  Because the preponderance 
of the evidence is against any higher evaluation, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

Service connection for a cervical spine disorder is denied.  

An initial evaluation in excess of 10 percent for lumbar 
myositis, degenerative joint disease of the lumbar spine from 
December 16, 1997 to June 13, 2002 is denied.  

An evaluation in excess of 40 percent for lumbar myositis, 
degenerative joint disease of the lumbar spine from June 14, 
2002 is denied.  

An initial compensable evaluation for left ear hearing loss 
is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  

An initial compensable evaluation for scars of the posterior 
aspect of the left elbow and right upper back is denied.  

An initial evaluation in excess of 10 percent for 
osteoarthritis of the left wrist, history of left wrist 
fracture, is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

